[Cite as Neff v. Orange Twp. Trustee Knapp, 2019-Ohio-1612.]




STACEY A. NEFF                                       Case No. 2018-01124PQ

       Requester                                     Judge Patrick M. McGrath

       v.                                            ENTRY ADOPTING
                                                     SPECIAL MASTER REPORT
ORANGE TOWNSHIP TRUSTEE LISA                         AND RECOMMENDATION
KNAPP

       Respondent

        {¶1} Requester Stacey A. Neff, proceeding pro se, objects to a special master’s
report and recommendation issued on February 14, 2019.
    I. Background
        {¶2} On July 26, 2018, pursuant to R.C. 2743.75(D), Neff filed a complaint
against respondent Orange Township Trustee Lisa Knapp, alleging a denial of access
to public records. The court appointed an attorney as a special master in the cause.
The special master referred the case to mediation.                  After mediation failed to
successfully resolve all disputed issues between the parties, the court returned the case
to the special master’s docket.
        {¶3} In a single filing, Knapp responded to Neff’s complaint and moved to dismiss
Neff’s complaint.       On February 14, 2019, the special master issued a report and
recommendation (R&R). In the R&R the special master identified an “original request”
and a “revised request.” The special master recommended granting Knapp’s motion to
dismiss regarding the “original request,” and denying Knapp’s motion regarding the
“revised request.” (R&R, 4.) The special master found that Neff had not proven by
clear and convincing evidence that responsive records existed at the time of her
request. (R&R, 6.) And, upon consideration of the pleadings and attachments, the
special master recommended that the court issue an order denying Neff’s claim for
production of records.
Case No. 2018-01124PQ                       -2-                                    ENTRY


       {¶4} Seven business days after the special master issued the R&R, Neff filed
written objections to the special master’s R&R. In a certificate of service, Neff certified
that, on February 25, 2019, she sent a copy of her written objections to Knapp’s counsel
“via certified United States Mail, return receipt requested.” Neff contends the special
master’s R&R is in error because the R&R “does not include a finding that [Knapp] is in
violation of R.C. 149.43(B)(2) and (3).”
       {¶5} On March 11, 2019, Orange Township Trustee Lisa Knapp, through
counsel, filed a response to Neff’s objections.      In a certificate of service, Knapp’s
counsel certified that, on March 11, 2019, he sent a copy of Knapp’s response to Neff
“via certified United States Mail, return receipt requested.” Knapp asks the court to
overrule Neff’s objections and adopt the special master’s R&R.
   II. Law and Analysis
       {¶6} The court finds that Neff’s objections are timely filed because Neff filed the
objections within seven business days after the R&R was issued and Neff has certified
that a copy of the written objections was sent to Knapp’s counsel “via certified United
States Mail, return receipt requested” on February 25, 2019. The court also finds that
Knapp’s response is timely filed because Knapp filed a response within seven business
days after receiving a copy of Neff’s written objections and Knapp’s counsel has
certified that he sent a copy of Knapp’s response “via certified United States Mail, return
receipt requested” on March 11, 2019.
       {¶7} By her objections, Neff contends that the special master erred by not finding
a violation of R.C. 149.43(B)(2) and (3). Notably, in her objections Neff does not appear
to challenge the special master’s finding that Neff “has not proven by clear and
convincing evidence that responsive records existed at the time of her request.” (R&R,
6.) Instead, Neff contends that she provided a valid records request on June 18, 2018.
(Objections, 3.)   Notwithstanding Neff’s contention, in view of the special master’s
finding that Neff failed to sustain her burden to prove by clear and convincing evidence
Case No. 2018-01124PQ                      -3-                                   ENTRY


that responsive records existed at the time of her request, the court determines that the
special master did not err because the special master did not find a violation of R.C.
149.43(B)(2) and (3). The court concludes that Neff’s objections to the special master’s
R&R should be overruled.
    III. Conclusion
         {¶8} For reasons set forth above, the court OVERRULES Neff’s objections to the
special master’s R&R issued on February 14, 2019.         The court adopts the special
master’s R&R, including the findings of fact and conclusions of law contained in it.
Judgment is rendered in favor of Orange Township Trustee Lisa Knapp. Court costs
are assessed against Neff. The clerk shall serve upon all parties notice of this judgment
and its date of entry upon the journal.




                                          PATRICK M. MCGRATH
                                          Judge
Filed March 13, 2019
Sent to S.C. Reporter 4/30/19